PER CURIAM.
F. Patrick MacDuffee is a defendant in a certain civil litigation pending in the Circuit Court of the Fifteenth Judicial Circuit. Pursuant to a circuit court order compelling him to comply with a motion to produce, MacDuffee turned over certain records to counsel for the plaintiff in the civil suit. Counsel for the plaintiff voluntarily delivered those records to the State Attorney for the Fifteenth Judicial Circuit.
MacDuffee filed with the circuit court judge presiding over the civil litigation a motion seeking an order directing the State Attorney to return those records to him. The court entered an order complying with that request, and the State, on the relation of the State Attorney, has filed a petition for writ of certiorari asking this court to quash the circuit court’s order.
The records in question were used by the State Attorney in the prosecution of criminal litigation against MacDuffee. The criminal litigation has been terminated by entry of guilty pleas by MacDuffee. Mac-Duffee now seeks to regain possession of his records.
We see no ground presented which would support an order of quashal and therefore deny the petition for writ of certiorari. We note that the petitioner is free to copy all the records now in its possession before it returns them to respondent. In the event those records for some reason become unavailable in the future, such copies as petitioner has made would be admissible as evidence in a law suit under the best evidence rule.
PETITION DENIED.
DOWNEY, ANSTEAD and MOORE, JJ., concur.